Exhibit 10.1

 

LEADIS TECHNOLOGY, INC.

NON-EMPLOYEE DIRECTOR CASH COMPENSATION POLICY

 

The Board of Directors (the “Board”) of Leadis Technology, Inc., a Delaware
corporation (the “Company”), approved the following policy regarding cash
compensation for its non-employee directors effective January 1, 2006. The
policy provides that:

 

  •   each non-employee director will receive $30,000 per year for service as a
board member;

 

  •   the chairman of the audit committee will receive an additional $10,000 per
year for service as chairman of the audit committee;

 

  •   each member of the audit committee (other than the chairman) will receive
an additional $5,000 per year for service as a member of the audit committee;

 

  •   the chairman of the compensation committee will receive an additional
$7,000 per year for service as chairman of the compensation committee;

 

  •   each member of the compensation committee (other than the chairman) will
receive an additional $3,500 per year for service as a member of the
compensation committee;

 

  •   the chairman of the nominating and corporate governance committee will
receive an additional $5,000 per year for service as chairman of the nominating
and corporate governance committee; and

 

  •   each member of the nominating and corporate governance committee (other
than the chairman) will receive $2,500 for service as a member of the nominating
and corporate governance committee.

 

All of the above fees shall be payable quarterly. All of the Company’s Board
members shall be reimbursed for out-of-pocket expenses incurred in attending
Board and committee meetings.